Citation Nr: 1730390	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  11-12 772	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left upper extremity.

2.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right upper extremity.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1967 to September 1970 and from January to February 1975.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Board remanded these matters in January 2017.


FINDING OF FACT

On February 23, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran was granted entitlement to a TDIU in an August 2016 rating decision.  In correspondence received on February 23, 2017, the Veteran, through his authorized representative, indicated that, "with the grant of Individual Unemployability," he "is satisfied with all pending appeals."  Accordingly, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MICHAEL MARTIN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


